Gilbert, J.,
concurring specially. My concurrence in the judgment is based upon reasons different from those contained in the majority opinion. Treating as alimony the amount claimed by the plaintiff in fi. fa., the judgment of the city court of Atlanta is absolutely void, because that court has no jurisdiction in a suit for alimony. Tyson v. Tyson, 176 Ga. 137 (167 S. E. 172). “The judgment of a court having no jurisdiction of the person and subject-matter, or void for any other cause, is a mere nullity, and may be so held in any court when it becomes material to the interests of the parties to consider it.” Civil Code (1910), § 5964. If, on the other hand, the claim is not for alimony but merely an amount agreed upon between the parties in lieu of alimony, as provided in the Civil Code (1910), § 2984, and a suit in such court is merely a suit on contract of which such court has jurisdiction, then it is dischargeable in bankruptcy. In either case the court properly refused to grant an injunction, the petitioner having an available adequate remedy at law. In the case of Dunbar v. Dunbar, 190 U. S. 340 (23 Sup. Ct. 757, 47 L. ed. 1084), there was a valid judgment on which the claim for alimony was based. Bor that reason the case is not applicable to the facts of this case. I am authorized to say that Mr. Justice Atkinson concurs in what is herein stated.